915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earnest SEAL, Jr., also known as Ernest Seals, Defendant-Appellant.
No. 90-3230.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant appeals his conviction for conspiracy to distribute cocaine and distribution of cocaine.  An order to show cause why this appeal should not be dismissed as untimely was entered on April 12, 1990.  The defendant's counsel responded that he had filed a motion to extend the time for appeal in the district court.  By order of September 14, 1990, the district court denied the motion to extend as being untimely filed.


2
A timely notice of appeal is a mandatory and jurisdictional prerequisite.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  This Court lacks authority to extend the time for appeal.  Fed.R.App.P. 26(b).  Accordingly, this Court is without jurisdiction in the instant appeal.  A prior appeal filed by the defendant pro se is, however, pending.  (Case No. 89-4098).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.  The appointment of counsel made in this appeal shall be transferred to the appeal pending in Case No. 89-4098.  All required filings which have been made in this case shall be transferred to Case No. 89-4098.